Title: From William Steuben Smith to William Richard Hamilton, 7 June 1816
From: Smith, William Steuben
To: Hamilton, William Richard



13 Craven Street 7 June 1816.

Mr Smith had the honour of waiting on Mr Hamilton this morning, for the purpose of requesting the favour of an order to the Custom House at Dover, to admit a small box from France; addressed to —John Quincy Adams Esqr. American Minister at London, containing articles of dress for Mrs Adams. Mr Hamilton will much oblige by permitting such order to be given.
